Citation Nr: 0836531	
Decision Date: 10/23/08    Archive Date: 10/31/08

DOCKET NO.  05-05 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an initial increased evaluation for 
chronic lower back pain due to surgeries, scoliosis, 
degenerative disc disease and osteoarthritis, currently rated 
as 20 percent disabling.    

2.  Entitlement to an initial increased evaluation for 
radiculopathy, left lower extremity associated with chronic 
lower back pain due to surgeries, scoliosis, degenerative 
disc disease and osteoarthritis, currently rated as 20 
percent disabling.  

3.  Entitlement to a separate evaluation for residual 
surgical left lateral low back scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had reported active service from November 1976 to 
March 1977 and from April 1986 to November 1998.  The veteran 
also had additional National Guard service.
 
The issue of entitlement to an initial increased rating for 
the veteran's service-connected low back disability comes 
before the Board of Veterans' Appeals (Board) on appeal from 
an August 2003 rating decision by a Regional Office (RO) of 
the Department of Veterans Affairs (VA), which granted 
service connection for low back disability.  The Board 
remanded this issue for further development in May 2007.  

Further, by rating decision in March 2008, the RO granted 
service connection for  radiculopathy, left lower extremity 
and assigned a separate 20 percent rating, effective July 5, 
2007.  Because this action by the RO in effect resulted in a 
separate rating for a symptom which was considered part and 
parcel of the veteran's service-connected low back 
disability, the Board believes that this issue should also be 
viewed as being in appellate status.  

For clarification purposes, the Board has also set out the 
separate issue of entitlement to a separate evaluation for 
residual surgical left lateral low back scar.  In its May 
2007 remand, the Board specifically directed that a VA 
examination address the veteran's surgical scars.  Moreover, 
although the RO did not set out a separate issue, it did 
address whether a separate evaluation was warranted in a June 
2008 supplemental statement of the case.  Thus, as this issue 
has been considered by the RO and is part and parcel of the 
original issue on appeal for an initial higher rating for low 
back disability, this issue is also properly before the 
Board. 

Moreover, the issues of entitlement to a compensable rating 
for scar of the left forehead and entitlement to service 
connection for scars of the forearms and left shoulder were 
also remanded by the Board in May 2007.  However, in a July 
2007 statement, the veteran withdrew her appeal of these 
issues.  Thus, there remain no allegations of errors of fact 
or law for appellate consideration of these issues.  See 38 
C.F.R. § 20.204.  

The issue of entitlement to service connection for scar of 
the lip was also remanded by the Board in May 2007.  However, 
a subsequent rating decision in April 2008 granted service 
connection for scar of the left upper lip.  Thus, as this was 
a full grant of the benefits sought on appeal, this issue is 
no longer in appellate status. 

Lastly, as noted in the May 2007 remand, in a December 2003 
notice of disagreement, the veteran claimed entitlement to a 
total disability rating based on individual unemployability.  
In February 2004, the RO sent a letter to the veteran 
concerning further development of this issue.  However, no 
further action has occurred.  Thus, again, this issue is 
referred back to the RO for appropriate action.  


FINDINGS OF FACT

1.  Prior to January 18, 2008, the veteran's service-
connected chronic lower back pain due to surgeries, 
scoliosis, degenerative disc disease and osteoarthritis was 
manifested by some pain on motion, but without severe loss of 
range of motion of the lumbar spine; forward flexion limited 
to 30 degrees or less; ankylosis; severe lumbosacral strain; 
severe recurring attacks with intermittent relief; or 
incapacitating episodes of at least four weeks over the past 
12 months.  

2.  From January 18, 2008, the veteran's service-connected 
low back injury with degenerative disc disease was manifested 
by forward flexion limited to 30 degrees or less, but without 
pronounced symptoms or incapacitating episodes of at least 
six weeks over the past 12 months; and there has been no 
medical finding of ankylosis.  

3.  Prior to April 28, 2004, there was no persuasive 
competent evidence of radiculopathy in the left lower 
extremity associated with the service-connected low back 
disability. 

4.  From April 28, 2004, the competent medical evidence 
showed radiculopathy of the left lower extremity associated 
with the service-connected low back disability, but such 
symptoms do not reflect more than moderate disability and do 
not result in a left lower extremity disability picture 
similar, by analogy, to more than moderate incomplete 
paralysis of the sciatic nerve.  

5.  From January 18, 2008, residual surgical left lateral low 
back scar has been manifested by tenderness on examination. 


CONCLUSIONS OF LAW

1.  Prior to January 18, 2008, the criteria for entitlement 
to a disability evaluation in excess of 20 percent for the 
veteran's service-connected chronic lower back pain due to 
surgeries, scoliosis, degenerative disc disease and 
osteoarthritis were not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. Part 4, including §§ 4.7, 4.71a, Diagnostic 
Codes 5292, 5295 (in effect prior to September 26, 2003), 
5293 (in effect prior to September 23, 2002), Diagnostic 
Codes 5235-5243 (effective September 26, 2003).

2.  From January 18, 2008, the criteria for entitlement to a 
disability evaluation of 40 percent, but no higher, for the 
veteran's service-connected chronic lower back pain due to 
surgeries, scoliosis, degenerative disc disease and 
osteoarthritis have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.71a, 
Diagnostic Code 5292 (prior to September 26, 2003).

3.  Prior to April 28, 2004, the criteria for a separate 
compensable rating for radiculopathy, left lower extremity 
associated with the service-connected low back disability 
were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, including §§ 4.7, 4.124a, Diagnostic Code 8520 
(2007). 

4.  From April 28, 2004, the criteria for a separate 20 
percent rating (but no higher) for radiculopathy, left lower 
extremity associated with the service-connected low back 
disability were met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. Part 4, including §§ 4.7, 4.124a, Diagnostic Code 
8520 (2007).

5.  From January 18, 2008, the criteria for a separate 
evaluation of 10 percent, but no higher, for residual 
surgical left lateral low back scar, have been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. Part 4, 
including §§ 4.7, 4.118, Diagnostic Code 7804 (in effect 
prior to August 30, 2002 and 2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that in February 2004 and May 2007 VCAA 
letters, the appellant was informed of the information and 
evidence necessary to warrant entitlement to the benefits 
sought on appeal.  The appellant was also advised of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

At this point the Board acknowledges the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) which noted 
that for an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  The Court further 
indicated, among other things, that if the Diagnostic Code 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
VA must provide at least general notice of that requirement 
to the claimant.  

However, the Board believes that the nature of the present 
appeal is somewhat different from the situation addressed in 
Vazquez-Flores.  The present appeal involves the issue of a 
higher initial rating, not a claim for an increased rating.  
In Dingess v. Nicholson, 19 Vet.App. 473, 490-491 (2006), the 
Court held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering 38 U.S.C.A. 5103(a) (West 2002), notice no longer 
required because the purpose that the notice is intended to 
serve has been fulfilled.  Also see Hartman v. Nicholson, 483 
F.3d 1311, 1314-1315 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet.App. 112, 116-117 (2007).  In line with the reasoning 
set forth in these judicial decisions, it appears that the 
notice requirements addressed by the Court in Vazquez-Flores, 
supra, do not apply to initial rating claims such as the one 
now on appeal to the Board. 

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  The Board recognizes that the VCAA 
notices were provided after the initial decision.  However, 
the deficiency in the timing of these notices was remedied by 
readjudication of the issues on appeal in the statement of 
the case and subsequent supplemental statements of the case.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).   In the present 
appeal, the appellant was provided with notice of what type 
of information and evidence was needed to substantiate the 
claim.  Further, the May 2007 VCAA letter gave notice of the 
types of evidence necessary to establish a disability rating 
and effective date for the disabilities on appeal. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes VA 
treatment records, private treatment records and VA 
examination reports.  It appears that at in 2006, the veteran 
applied for benefits from the Social Security Administration 
(SSA).  However, there is no evidence in the claims file that 
these benefits were granted.  Significantly, the veteran has 
not indicated that any SSA records are pertinent to the 
issues on appeal.  Moreover, the veteran has indicated that 
all of her treatment for her low back disability and 
associated symptoms have been with the VA and these records 
are associated with the claims file.  Further, at a January 
2008 VA examination, the veteran indicated that she was 
receiving SSA disability benefits for her back, but believed 
that when she started receiving military retirement pay, her 
benefits, which were referred to as SSDI benefits, were taken 
away.  Thus, it appears that the veteran may have been 
receiving SSA income benefits as opposed to disability 
benefits.  In sum, for the reason outlined above, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision based on the evidence of record.  
In sum, the Board finds that the record as it stands includes 
adequate competent evidence to allow the Board to decide the 
case and no further action is necessary.  See generally 38 
C.F.R.  § 3.159(c)(4).  No additional pertinent evidence has 
been identified by the claimant.   

Throughout the course of the appeal, the veteran was afforded 
VA examinations in August 2000, April 2004, January 2008 and 
March 2008.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  The Board recognizes that the claims file was 
not reviewed at the first two VA examinations.  However, it 
was reviewed by the examiner who conducted the January 2008 
and March 2008 VA examinations.  Given that examination 
reports set forth detailed examination findings in a manner 
which allows for informed appellate review under applicable 
VA laws and regulations, the Board finds the examinations to 
be sufficient for rating purposes.  
See Massey v. Brown, 7 Vet.App. 204 (1994).  Thus, the Board 
finds that a further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal. 

Laws and Regulations

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet.App. 119 (1999).  As in the instant 
case, at the time of an initial rating, separate ratings can 
be assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Id. at 126.
   
In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

During the pendency of the veteran's appeal, VA promulgated 
new regulations for the evaluation of intervertebral disc 
syndrome, 38 C.F.R. § 4.71a, Code 5293, effective September 
23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified 
at 38 C.F.R. pt. 4).  Later, VA promulgated new regulations 
for the evaluation of the remaining disabilities of the 
spine, effective September 26, 2003.  See 68 Fed. Reg. 51,454 
(Aug. 27, 2003) (codified at 38 C.F.R. pt. 4).  The 
amendments renumber the diagnostic codes and create a general 
rating formula for rating diseases and injuries of the spine, 
based largely on limitation or loss of motion, as well as 
other symptoms.

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet.App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, as each set of amendments 
discussed above has a specified effective date without 
provision for retroactive application, neither set of 
amendments may be applied prior to its effective date.  As of 
those effective dates, the Board must apply whichever version 
of the rating criteria is more favorable to the veteran.

The Board notes that the RO addressed the amendments in the 
January 2005 statement of the case and a June 2008 
supplemental statement of the case.  Therefore, the Board may 
also consider these amendments without first determining 
whether doing so will be prejudicial to the veteran.  Bernard 
v. Brown, 4 Vet.App. 384, 392-94 (1993).

Under the previous rating criteria, Diagnostic Code 5289 is 
applicable when there is ankylosis of the lumbar spine.  
Under Diagnostic Code 5292, limitation of motion of the 
lumbar spine is assigned a 20 percent rating for moderate 
limitation of motion and a 40 percent rating for severe 
limitation of motion.  

Under Diagnostic Code 5293, when disability from 
intervertebral disc syndrome is moderate, with recurring 
attacks, a 20 percent evaluation is warranted.  A 40 percent 
rating is in order when disability is severe, characterized 
by recurring attacks with intermittent relief.  A maximum 
schedular rating of 60 percent is awarded when disability 
from intervertebral disc syndrome is pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.

Under Diagnostic Code 5295 for lumbosacral strain, a 20 
percent rating is in order with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position.  A maximum scheduler rating of 40 percent 
is awarded when disability from lumbosacral strain is severe, 
with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion. 

Under the new version of the rating criteria, the general 
rating formula provides for the disability ratings under 
Diagnostic Codes 5235 to 5243, unless the disability rated 
under Code 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, for diseases and injuries of the spine, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  

Under the general rating formula for diseases and injuries of 
the spine, ratings are assigned as follows: a 20 percent 
rating is warranted for forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees; or, forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis; a 30 percent rating is 
warranted for forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine; a 40 percent rating is assigned for 
unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine; a 50 percent rating is awarded for unfavorable 
ankylosis of the entire thoracolumbar spine; and a 100 
percent rating is warranted for unfavorable ankylosis of the 
entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

5235 Vertebral fracture or dislocation 
5236 Sacroiliac injury and weakness 
5237 Lumbosacral or cervical strain 
5238 Spinal stenosis 
5239 Spondylolisthesis or segmental instability 
5240 Ankylosing spondylitis 
5241 Spinal fusion 
5242 Degenerative arthritis of the spine (see also diagnostic 
code 5003) 
5243 Intervertebral disc syndrome

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months warrants a 20 percent 
evaluation.  A 40 percent evaluation is warranted when there 
are incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 
months.  A 60 percent evaluation is warranted when there are 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.   Note (1) provides that an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.
  
Factual Background

The veteran filed a claim for service connection for low back 
disability in October 1999.  She was afforded a VA 
examination in August 2000.  While the veteran's medical 
records were reviewed, the claims file was not available for 
review.  The veteran described pain as four to five out of 
10.  The pain was located in L4-L5-S1 area in the back.  The 
veteran also indicated that she had left posterior heel 
numbness since a 1991 surgery.  She described weakness, 
stiffness, fatigability, and lack of endurance.  Flare-ups 
occurred after lifting, standing in place for five minutes or 
walking for longer than 20 minutes.  Pain on flare-up was six 
to seven out of 10, and flare-ups occurred approximately five 
times a week lasting for about two hours.  The veteran denied 
bowel or bladder dysfunction.  She did not use crutches, 
brace or cane.  On physical examination, there were two scars 
over the back area, 10 cm and five cm radial scars status 
post surgery.  The scars were well-healed and nontender.  
There was no erythema, heat or ecchymosis suggestive of 
infection.  Scoliosis was noted, but no kyphosis or lordosis.  
There was a point of tenderness over the L4-L5 areas and 
muscle spasm on the right lower musculature area.  The 
veteran could toe-walk, but had difficulty heel-walking.  She 
had difficulty squatting and raising.  The pressure sensation 
on the medial, dorsal, and lateral aspects were intact, 
except for decreased sensation over the left posterior heel.  
Ankle reflexes were 1+ and equal bilaterally.  Babinksi's was 
negative and muscle strength was 3/5 and equal bilaterally.  
Sitting knee extension, Wilder's sign, straight leg raise and 
crossed leg-raise signs were negative.  Peripheral pulses 
including the dorsalis pedis and posterior tibialis were 2+ 
and equal bilaterally.  No edema was noted.  Range of motion 
was zero degrees extension, 70 degrees flexion with pain, 35 
degrees lateral flexion to the right with slight pain, 30 
degrees lateral flexion to the left, and 30 degrees rotation 
with slight pain moving to the left.  A contemporaneous x-ray 
showed scoliosis of the lumbar spine convexity to the left 
side, apex is at L3 level; degenerative osteoarthritis, 
predominantly at the L4-5 level on the right side presumably 
secondary to the scoliosis; and degenerative disc disease 
with narrowing of the L5-S1 intervertebral disc space with 
sclerosis of the adjacent endplates.  The diagnosis was 
chronic low back pain relating to injury, previous surgeries, 
scoliosis, degenerative disc disease and osteoarthritis.  

A March 2004 private report showed that the veteran 
complained of constant low back pain with left lower 
extremity radiating pain.  She complained of stiffness and 
stated that she was unable to sit or stand for very long.  
She reported that her left heel was numb all the time.  She 
stated that she felt radiating pain, numbness, and weakness.  
However, she reported normal bowel and bladder control.  The 
examiner noted a history of two lumbar surgeries in 1981 and 
1989.  On examination of the lumbar spine, iliac crests were 
level and spine was straight.  Range of motion was full 
flexion, but extension was about 25 percent of normal with 
complaints of pain.  Lateral bending was normal and straight 
leg raising was negative.  On examination of the lower 
extremity, strength was intact, reflexes were 2+ and 
symmetrical.  Sensation was intact except for numbness over 
the left heel.  Vasculature was normal and movements were 
done without difficulty.  No assistive devices were utilized.  
The examiner noted that a March 2004 x-ray revealed a levo-
convex curvature secondary to a right L4-5 hemivertebrae.  
She had mild spondylolisthesis at L4-5 and degenerative disc 
disease at L5-S1.  There was also slight pelvic obliquity.  
The impression was chronic intractable low back pain.  The 
examiner stated that the veteran's physical limitation 
appeared to fall within the sedentary range.  The veteran 
might require more breaks than usual, but this would be as 
much related to her weight as to her back pain.  The examiner 
reiterated that no assistive devices were utilized or 
required.  

The veteran was afforded another VA examination on April 28, 
2004.  Electronic medical records were reviewed from 1995 to 
the present.  Again, the claims file was not reviewed.  The 
veteran complained of constant pain in the low back that was 
both sharp and dull.  On average, pain was a three out of 10.  
Flare-ups were daily, severe and lasted 20 to 30 minutes.  
Precipitating factors were standing or walking during the 
day.  Alleviating factors were lying down or sitting for 
awhile.  She also reported constant stiffness and fatigue, 
but no incoordination.  She reported no bowel or bladder 
incontinence.  However, she indicated that she had pain with 
numbness in the left leg.  The left leg also gave out from 
under her a couple times a month.  She did not use assistive 
devices.  She indicated that she could not work and stated 
that she could walk half a block and then must stop due to 
pain.  She was independent in bathing and dressing.  She was 
able to cook, do light housework and drive a car.  She 
indicated that it was painful to bend forward, stand from a 
seated position and roll over in bed.  She also reported 
intermittent left leg weakness.  

On physical examination, the veteran stood unassisted in the 
waiting room.  She had an upright posture and ambulated 15 
feet to the examination room with a stable gait, wide stance 
and bilateral heel toe strike.  She could tandem walk without 
difficulty.  There was a well healed 7 cm surgical scar 
extending from the center of the lumbosacral spine to just 
above the coccyx.  There was another flesh colored well-
healed surgical scar to the left of the lumbosacral spine 
that was 6 cm in length.  There was a slight scolotic curve 
with convexity to the left and slightly asymmetrical skin 
folds.  Further, there was moderate flattening of the spine, 
but there was no redness, swelling, muscle spasm or 
tenderness to palpation.  Range of motion was 10 degrees 
extension with pain; 50 decrease flexion with pain; 25 
degrees right lateral flexion; 20 degrees left lateral 
flexion with pain reported at maximum range, and 25 degrees 
left and right rotation with pain reported at each maximum 
range.  The veteran reported that she was unable to squat and 
rise or raise legs independently for Lesegue's.  Straight leg 
raises were 45 degrees on the right without complaint of pain 
and 30 degrees on the left with reported low back pain 
without radiation into lower extremity.  

On neurological examination, sensation was intact in the 
bilateral lower extremities; however, it was decreased on the 
left lower extremity.  There was absent sharp sensation on 
the left lateral foot and heel.  Per DeLuca, no observed 
fatigue on repetition of movement and movements were 
purposeful, fluid and coordinated.  There was also no 
instability observed.  The examiner also reported the 
findings from the March 2004 x-ray.  The diagnosis was 
service-connected chronic low back pain with scoliosis, 
degenerative disc disease and osteoarthritis of the L4-5, L5-
S1 spine.  The examiner also observed that the veteran 
reported history of lumbar surgery times two with disc 
removal at the L5-S1 level.  Residual surgical scars were 
present on examination.  The veteran also complained of left 
lower extremity radicular pain, absent sensation to sharp 
stimuli at the L5-S1 dermatome, mild weakness with left lower 
extremity dorsi and plantar flexion.  An EMG was ordered to 
evaluated the left leg radicular pain.  

A June 2004 EMG showed mild acute L4-L5 and L5-S1 lumbar 
radiculopathy.  The differential diagnosis included a 
herniated disc as well as fermanical stenosis.  Clinical 
correlation was recommended.  

A September 2005 VA treatment record showed low back pain 
with intermittent numbness and weakness over the left lower 
extremity.  It also noted the EMG and recommended an MRI of 
the back be done.  An October 2005 VA MRI of the back showed 
multilevel rather severe facet arthropathy and ligamentum 
flavum thickening.  The radiologist reported that this may 
cause back pain, but should not account for radicular pain.  
At L5-S1, there was mild increased enhancement which may 
attribute to degenerative disease.  Signal abnormality 
involving the L2 vertebral may represent a hemangioma, which 
was usually an incidental finding.  A contemporaneous x-ray 
showed moderate rotoscoliosis with degenerative change; 
hypertrophic change involving the posterior elements on the 
right, at L4-L5 with associated disc narrowing; degenerative 
disc disease at L5-S1; and the upper three segments appeared 
within normal limits.  

The veteran was afforded another VA examination on January 
28, 2008.  The claims file was not reviewed.  The veteran 
reported that her back pain had increased.  She also 
indicated that in the past year, there had been about 10 
times when the shooting pain down her left leg was so severe 
she fell or almost fell.  She indicated that over the years, 
she has become more and more immobile, which had caused her 
to gain weight, which, in turn, has compounded her back 
problem.  The pain began in her lower back and shot 
posteriorly down to left knee, and sometimes went clear down 
into left heel.  She had constant pain in the lower back and 
constant numbness and "bad sensation" around the left heel.  
At night or at rest, she experienced an involuntary tremor of 
the left leg, and a little bit in the right leg.  The 
radiating shooting left leg pain occurred at least twice a 
day.  She indicated that she had no bowel or bladder 
incontinence.  The examiner observed that there were two 
definite and separate scars; one centrally along the spine 
and the other about 5 cm to the left of the lumbar spine.  
Both scars were about 10 cm long.  The left scar was 
irregular and 2 to 5 cm wide (width depends on where you 
measure it).  Both scars were still pink and the left one was 
slightly tender.  Motor examination showed weakness of the 
extension of great toe and ankle on the left and the rest of 
the leg had some give-way weakness due to pain.  Right lower 
extremity strength was normal.  Sensory examination showed 
decreased to light touch on the right foot, which the 
examiner indicated was likely due to diabetic neuropathy.  On 
the left side, vibration and light touch was absent, and 
position sense was decreased.  The affected nerves were the 
L5 and S1 spinal nerve roots.  An element of diabetic 
neuropathy was likely the cause of the left great toe and 
plantar decreased sensation.  

The examiner noted that there was decreased muscle tone in 
both lower legs, slightly worse on the left, but no muscle 
atrophy was present.  Range of motion was five degrees 
extension, 20 degrees flexion, 10 degrees right lateral 
flexion, 15 degrees left lateral flexion, 25 degrees right 
rotation, and 15 degrees left rotation.  The examiner found 
pain on motion in the left lower back.  Per DeLuca, range of 
motion did not change, but pain increased after three 
repetitions of each movement.  The veteran was unable to 
squat and rise and heel/toe walk.  Straight leg raise and 
Lesegue's maneuver were negative on the right, but positive 
on the left.  The left leg became tremulous when straight leg 
tests were done.  The examiner observed that the veteran 
moved very slowly and unsteady on her feet.  She held onto 
walls and had a significant fear of falling.  The examiner 
noted that the veteran was not employed and had retired in 
1998 due to back pain.  The examiner summarized the March 
2005 EMG/nerve conduction study, October 2005 MRI of the 
spine and November 2005 x-ray of the spine.  The diagnosis 
was left lower extremity radiculopathy.  Paralysis and 
neuritis were absent, but neuralgia was present.  The 
examiner noted that the veteran had a severe affect on 
chores, shopping, exercise, traveling and bathing.  The 
veteran's disability prevented sports and recreation.  It 
also had a moderate affect on dressing and grooming and a 
mild affect on toileting.  The examiner opined that in 
addition to radiculopathy and degenerative disc disease, 
which caused symptoms on the left leg that worsen with 
sitting, the veteran had degenerative joint disease that 
caused localized back pain, especially with standing.  The 
fact that pain improved with the classic "shopping cart 
sign" indicated that the degenerative joint disease had lead 
to lumbar spinal stenosis.  

The veteran was afforded another VA examination in March 2008 
by the same examiner.  The claims file was reviewed.  The 
examiner gave an extensive history of the veteran's low back 
disability and treatment.  The veteran complained of the 
symptoms as noted at the prior January 2008 VA examination.  
Further, the veteran reported no bladder or bowel 
incontinence.  However, the veteran reported numbness, 
paresthesias, leg or foot weakness, falls and unsteadiness.  
She also indicated that there was a history of fatigue, 
decreased motion, stiffness, weakness, spasms and pain.  She 
described severe pain that lasted one to two days and 
radiated down the left leg.  She also reported constant 
numbness in the left heel.  The veteran stated that on a good 
day, her pain was three out of 10, and severe flare-ups 
occurred about two times a month.  However, more moderate 
flare-ups occurred daily with doing any activity.  The 
veteran reported incapacitating episodes three to four times 
in the past 12 months for three to four days.  The examiner 
noted that the veteran stayed in the hospital in November 
2006 and had an emergency room visit in 2007, but it was 
difficult to sort out if these visits were due to kidney 
stones, spine condition or both.  The veteran believed that 
her back pain attributed to kidney stones was actually due to 
her spinal condition.  The veteran stated that she can't walk 
more than a few yards before back pain and left leg pain 
flares up.   

On physical examination, the examiner noted spasm, guarding, 
pain with motion, tenderness and weakness, but no atrophy.  
Posture, head position and symmetry were normal.  The 
veteran's gait was antalgic.  There were no abnormal spine 
contours with the exception of lumbar lordosis.  Strength 
examination was normal except for being four out of five on 
the left for hip flexion, ankle dorsiflexion, ankle plantar 
flexion and great toe extension.  The examiner observed that 
the veteran had decreased muscle tone in both legs, slightly 
worse on the left.  Calf circumference was symmetric.  There 
was no muscle atrophy.  Sensory examination of the lower 
extremities showed that vibration and light touch were 0/2 on 
the left and 1/2 on the right.  Pain (pinprick) and position 
sense was 1/2 on the left, 2/2 on the right.  The examiner 
indicated that the sensory loss on the left affected the 
lateral heel and foot, specifically, toes 305, left great toe 
and anterior plantar forefoot.  Sensory loss on the right 
affected the toes and plantar forefoot.  The examiner again 
stated that the decreased sensation of the great toes and 
anterior forefoot on the right and left side was likely not 
related to spinal nerve compression, but was more consistent 
with diabetic neuropathy.  The examiner found no evidence of 
ankylosis.  On range of motion testing, the examiner noted 
that movement was slightly better than as recorded at the 
January 2008 examination.  Range of motion was five degrees 
extension, 35 degrees flexion, 15 degrees right and left 
lateral flexion, 25 degrees right rotation, and 20 degrees 
left rotation.  The examiner noted pain on motion in the left 
lower back that began at zero degrees and continued 
throughout the rest of the examination.  Per DeLuca, range of 
motion did not change, but pain increased after three 
repetitions of each movement.  Lesegue's sign was positive on 
the left.  The examiner observed that the veteran retired in 
1998 due to her back disability.  The examiner opined that 
there was additional functional loss due to general fatigue 
and incoordination.  The fatigue was related to pain, 
depression and obesity.  The lack of coordination was due to 
radiculopathy.  The examiner also opined that the veteran's 
depression was connected to her back disability.  

The examiner also did a separate evaluation of the veteran's 
scars.  The veteran reported that the scars bothered her when 
clothing rubbed against them, and got irritated and had a 
little pain at those times.  The examiner indicated that 
there was an error in the January 2008 examination report in 
that she stated the width of the scar on the left was 2.5 cm 
wide, but should have stated .5 to 1.5 cm wide, which was 
also the width measured today.  Both back scars were linear, 
vertical and slightly raised, but not enough for a diagnosis 
of keloid.  The scar at the midline of the lumbar spine 
extended 7 cm cephaled from the coccyx and was .25 cm wide.  
It was the same color and texture as the left lateral scar.  
The veteran stated that there was irritation with palpation 
of these scars.  The texture was smooth, thinned skin.  The 
maximum width was 1.5 cm and maximum length was 10 cm.  The 
left lateral back scar was slightly tender to palpation.  
There was no adherence to underlying tissue, limitation of 
motion, underlying soft tissue damage, skin ulceration, 
underlying tissue loss, depression or induration or 
inflexibility.  The examiner noted that the scar was lighter 
than normal and scar tissue was light atrophic.  The 
diagnosis was surgical scars, lower back.  

Remaining VA treatment records have also been associated with 
the claims file and reviewed.  While these records showed 
continuing complaints of low back pain, they do not provide 
any clinically findings that could be used for rating 
purposes.  

Analysis

Chronic Lower Back Pain Due to Surgeries, Scoliosis, 
Degenerative Disc Disease and Osteoarthritis

The veteran is seeking a higher initial rating for her 
service-connected low back disability.  Initially, the Board 
finds that a rating in excess of 20 percent is not warranted 
prior to January 18, 2008 (the reasons and bases for choosing 
particular date are discussed in more detail below).  The 
Board finds that when applying the new general rating formula 
to the veteran's low back disability prior to January 18, 
2008, there is no competent medical evidence to warrant a 
rating in excess of 20 percent.  There has been no objective 
finding of forward flexion of the thoracolumbar spine of 30 
degrees or less or favorable ankylosis of the entire 
thoracolumbar spine to warrant a 40 percent rating.  The most 
restrictive range of motion found was 50 degrees flexion 
found at the April 2004 VA examination.  

Similarly, under the old criteria, Diagnostic Code 5292 for 
limitation of motion of the lumbar spine, a maximum 40 
percent rating is not warranted because limitation of motion 
has not been found to be severe.  As previously stated, the 
most restrictive range of motion noted was 50 degrees and 
this measurement is over the mid point of what is considered 
normal range of motion, and thus, the veteran's lumbar spine 
range of motion could not be classified as severe.  Further, 
Diagnostic Code 5289 under the old criteria for the lumbar 
spine is not applicable in this case because again there is 
no evidence of ankylosis of the lumbar spine.    

The Board acknowledges that the veteran has chronic low back 
pain and thus, recognizes the application of 38 C.F.R. §§ 
4.40 and 4.45, and DeLuca, supra.  Nevertheless, a higher 
compensation is not warranted under these provisions because 
there was no persuasive evidence of additional functional 
loss due to pain, weakness, fatigue, or incoordination which 
would limit motion to such a degree so as to warrant a rating 
in excess of 20 percent.  The April 2004 VA examination 
report specifically found that there was no observed fatigue 
on repetition of movement and movements were purposeful, 
fluid and coordinated.  Further, no instability was observed.  

Under the old criteria of Diagnostic Code 5295 for 
lumbosacral strain, there has also been no medical evidence 
of listing of the whole spine to the opposite side, a 
positive Goldthwaite's sign, marked limitation of forward 
bending in the standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of the 
joint space or abnormal mobility on forced motion, which are 
necessary findings to achieve a 40 percent rating under 
Diagnostic Code 5295.  

Further, consideration has been given as to whether a higher 
disability evaluation could be assigned under the old 
Diagnostic Code 5293 or the new Diagnostic Code 5243 for 
intervertebral disc syndrome.  Although the veteran reported 
not working since 1998, there has been no medical evidence 
showing that the veteran had been prescribed bed rest due to 
incapacitating episodes having a total of at least four weeks 
during the past 12 months; or that she had suffered severe, 
recurring attacks with intermittent relief to warrant a 40 
percent rating for intervertebral disc syndrome.  

With respect to neurologic abnormalities, pursuant to Note 
(1) of the general rating formula for disease and injuries of 
the spine, with the exception of radiculopathy of the left 
lower extremity, which is discussed in more detail below, 
during this period, there had been no objective finding of 
other neurological abnormalities associated with the 
veteran's low back disability.  The medical evidence of 
record has not demonstrated any neurological defect in the 
right lower extremity related to the veteran's low back 
disability during this time period.  Moreover, both VA 
examinations and the private report specifically found that 
there was no bowel or bladder dysfunction.  Thus, the Board 
finds that a separate rating is not warranted for any 
associated neurological symptoms and the veteran's manifested 
symptoms associated with her low back disability were 
adequately contemplated in the 20 percent rating assigned 
prior to January 18, 2008. 

Therefore, based on the medical evidence of record, a 
preponderance of the evidence is against a rating in excess 
of 20 percent for the veteran's service-connected chronic low 
back pain due to surgeries, scoliosis, degenerative disc 
disease and osteoarthritis prior to January 18, 2008.  As the 
preponderance of the evidence weighs against the claim, the 
benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).

However, as of January 18, 2008, the Board finds that a 40 
percent rating is warranted for the veteran's service-
connected low back disability as her range of motion was 
showed to be severe under the old Diagnostic Code 5292.  
38 U.S.C.A. § 5107(b).  The January 18, 2008 VA examination 
found that the veteran had flexion to 20 degrees.  While the 
veteran's flexion was a little better at the March 2008 VA 
examination, the examiner still observed limitation of 
function due to fatigue and incoordination and increased pain 
on repetition.  In sum, when considering Deluca, a 40 percent 
disability rating more accurately reflects the level of 
disability from January 18, 2008.  Thus, in light of Deluca 
and resolving all benefit of the doubt in the veteran's 
favor, the Board finds that a 40 percent rating is warranted 
for the veteran's service-connected chronic low back pain due 
to surgeries, scoliosis, degenerative disc disease and 
osteoarthritis from January 18, 2008.  

Nevertheless, the Board also finds that a rating in excess of 
40 percent is not warranted under any applicable diagnostic 
codes for the low back.  Under the old criteria, 40 percent 
is the maximum disability rating afforded under Diagnostic 
Codes 5292 and 5295.  Under the general rating formula, 40 
percent is also the maximum rating based on limitation of 
motion.  Moreover, where a musculoskeletal disability is 
currently evaluated at the highest schedular evaluation 
available based upon limitation of motion, a DeLuca analysis 
is foreclosed.  Johnston v. Brown, 10 Vet.App. 80 (1997).  
Thus, since the veteran has been granted the maximum rating 
possible under limitation of motion codes for the lumbar 
spine, a further analysis under DeLuca, supra, would not 
result in a higher schedular rating.

Further, there has been no medical evidence of unfavorable 
ankylosis of the lumbar spine so a 50 percent rating is not 
warranted under old Diagnostic Code 5289 or under the new 
general rating formula.  

Moreover, the medical evidence of record does not support a 
maximum rating of 60 percent under the new criteria for 
intervertebral disc syndrome.  The VA examinations and 
private treatment records do not show any evidence of 
incapacitating episodes having a total duration of six weeks 
during this time-period, or that she suffered from pronounced 
disc syndrome with persistent symptoms or other neurological 
findings.  The Board recognizes that at the March 2008 VA 
examination, the veteran reported incapacitating episodes 
three to four times in the past twelve months for three to 
four days, which is approximately 16 days or a little over 
two weeks.  Although this is not considered evidence of 
prescribed bed rest, even considering this time off from 
work, it still does not show incapacitating episodes of at 
least six weeks.  Further, with respect to a higher rating 
under Diagnostic Code 5293, although there was some medical 
evidence of muscle spasms, to totality of the medical 
evidence does not show pronounced disc syndrome with 
persistent symptoms such as sciatic neuropathy, absent ankle 
jerk or other neurological findings.  Moreover, as discussed 
in more detail below, radiculopathy of the left lower 
extremity, which was the only neurological abnormality 
associated with the veteran's low back disability, has been 
evaluated separately.  

With respect to neurologic abnormalities pursuant to Note (1) 
of the general rating formula for disease and injuries of the 
spine, there has been no objective finding of neurological 
abnormalities associated with the veteran's low back 
disability, with the exception of the veteran's radiculopathy 
of the left lower extremity for which the veteran has already 
been awarded service-connection and assigned a 20 percent 
disability rating.  Although diminished sensation in the 
right lower extremity has been noted on examination, this 
finding has been attributed to diabetic neuropathy.  Again, 
the veteran has expressly denied bowel or bladder 
incontinence.  Thus, an additional separate rating is not 
warranted for any other neurological symptoms besides left 
lower extremity radiculopathy. 

In conclusion, after reviewing the overall record, the Board 
finds that a 40 percent rating, but no higher, is warranted 
for the veteran's service-connected chronic lower back pain 
due to surgeries, scoliosis, degenerative disc disease and 
osteoarthritis, effective January 18, 2008.
  
Radiculopathy, Left Lower Extremity

The present appeal also includes the issue of a higher 
initial rating for radiculopathy of the left lower extremity.  
The RO has rated the veteran's radiculopathy, left lower 
extremity, by analogy, under Diagnostic Code 8520 for 
paralysis of the sciatic nerve.  Under this code, a 20 
percent rating is assigned for moderate incomplete paralysis 
of the sciatic nerve; a 40 percent rating is assigned for 
moderately severe incomplete paralysis; and a 60 percent 
rating is assigned for severe incomplete paralysis, with 
marked muscular atrophy.  A maximum 80 percent rating is 
assigned for complete paralysis of the sciatic nerve; the 
foot dangles and drops, no active movement possible of 
muscles below the knee, flexion of knee weakened or (very 
rarely) lost.  38 C.F.R. § 4.124a, DC 8520.

Initially, the Board notes that the April 28, 2004 VA 
examination found evidence of radiculopathy of the left lower 
extremity.  Therefore, the Board finds that the veteran's 
service-connected radiculopathy, left lower extremity, 
warrants a 10 percent rating from the date of this 
examination, April 28, 2004.  However, although the veteran 
complained of left heel numbness, the August 2000 VA 
examination and March 2004 private report failed to diagnosis 
radiculopathy of the left lower extremity.  Thus, as there 
was no medical evidence of radiculopathy prior to this 
examination, a separate 20 percent rating is not warranted 
prior to April 28, 2004. 

Further, a rating in excess of 20 percent is not warranted.  
While there is evidence of decreased sensation, there has 
been no finding of paralysis or muscle atrophy to warrant a 
higher rating. In sum, the Board believes that the veteran's 
disability picture is consistent with moderate disability 
warranting the current 20 percent rating under Code 8520 for 
moderate incomplete paralysis of the sciatic nerve.  Thus, a 
rating in excess of 20 percent is not warranted.  

In conclusion, after reviewing the overall record, the Board 
finds that a 20 percent rating for the veteran's service-
connected radiculopathy, left lower extremity is warranted 
from April 28, 2004.  However, a preponderance of the 
evidence is against a rating in excess of 20 percent for the 
veteran's service-connected radiculopathy, left lower 
extremity.  As the preponderance of the evidence weighs 
against awarding a higher rating, the benefit-of-the-doubt 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b).  

Residual Surgical Left Lateral Low Back Scar 

The present appeal also includes the issue of whether a 
separate evaluation is warranted for residual surgical left 
lateral low back scar.  Initially, the Board observes that 
the veteran also had another surgical scar centrally located 
on her low back.  However, as the scar has been found to be 
nontender on examination, the Board must conclude that a 
separate evaluation for this scar is not warranted.  

With respect to the left lateral back scar, the January 2008 
and March 2008 VA examinations found that the veteran's scare 
was tender to palpation.  As this symptom is a separate 
manifestation from limitation of range of motion, a separate 
evaluation is necessary.  See 38 C.F.R. § 4.14; see Esteban 
v. Brown, 6 Vet.App. 259, 261 (1994).  Thus, the Board finds 
that a separate evaluation for residual surgical left lateral 
low back scar is warranted under both the old and new 
criteria for Diagnostic Code 7804, which provides for a 10 
percent rating for a scar that is painful on examination.  
Thus, a separate 10 percent rating, but no higher is 
warranted for a residual scar of low back surgery under 
Diagnostic Code 7804, effective January 18, 2008.   A 
separate 10 percent rating is not warranted prior to January 
18, 2008 because there was no medical evidence that the 
veteran's scar was tender on palpation.  In fact, at the 
August 2000 and April 2004 VA examinations, the examiners 
found that the scar was well-healed and nontender.   

Further, a rating in excess of 10 percent is not warranted 
for residual scar of low back surgery.  Diagnostic Code 7802 
under the new criteria and 7803 under both the new and old 
criteria only allow for a maximum disability rating of 10 
percent.  Thus, a higher rating is not available under these 
codes.  Further, the new Diagnostic Code 7801 is not for 
application because the medical evidence or record does not 
show that the veteran's scar is deep or causes limited 
motion.  Thus, a preponderance of the evidence is against a 
rating in excess of 10 percent for residual scar of low back 
surgery.  As the preponderance of the evidence weighs against 
the claim, the benefit-of-the-doubt doctrine does not apply.  
See 38 U.S.C.A. § 5107(b).

Extraschedular

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorders have resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet.App. 337 (1996); Shipwash v. Brown, 8 
Vet.App. 218, 227 (1995).




ORDER

Prior to January 18, 2008, a rating in excess of 20 percent 
for the veteran's service-connected chronic lower back pain 
due to surgeries, scoliosis, degenerative disc disease and 
osteoarthritis is not warranted.  To that extent, the appeal 
is denied.  

From January 18, 2008, a disability rating of 40 percent, but 
no higher, is warranted for the veteran's service-connected 
chronic lower back pain due to surgeries, scoliosis, 
degenerative disc disease and osteoarthritis.  Further, a 20 
percent rating, but no higher, for radiculopathy, left lower 
extremity associated with chronic lower back pain due to 
surgeries, scoliosis, degenerative disc disease and 
osteoarthritis, is warranted, effective April 28, 2004.  
Moreover, a 10 percent rating, but no higher, for residual 
surgical left lateral low back scar, is warranted effective 
January 18, 2008.  To that extent, the appeal is granted, 
subject to applicable laws and regulations governing payment 
of VA monetary benefits.   




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


